Opinion issued January 30, 2014




                                      In The

                              Court of Appeals
                                     For The

                          First District of Texas
                           ————————————
                              NO. 01-12-01043-CR
                            ———————————
                           JONNIE DENT, Appellant
                                        V.
                       THE STATE OF TEXAS, Appellee



                    On Appeal from the 184th District Court
                            Harris County, Texas
                        Trial Court Case No. 1296532


                          MEMORANDUM OPINION

      The State charged Jonnie Dent with aggravated robbery of an elderly

individual, a first-degree felony, enhanced by one prior felony conviction. A jury

heard the case and found Dent guilty of the lesser-included offense of intentionally

or knowingly causing bodily injury to an elderly individual. See TEX. PENAL CODE
ANN. § 22.04 (West Supp. 2013). After finding the enhancement allegation true,

the jury assessed punishment at twenty years’ confinement.

      In his appeal, Dent contends that (1) his trial counsel rendered ineffective

assistance in violation of the sixth amendment of the United States Constitution;

(2) the trial court erred in refusing to strike the jury panel; and (3) insufficient

evidence supports the court costs reflected in the judgment. We hold that the

record does not support Dent’s charge of ineffective assistance of counsel, the trial

court acted within its discretion in refusing to strike the jury panel, and sufficient

evidence supports the court cost assessment. We therefore affirm.

                                    Background

      Dent’s great-grandparents, Odessa and Charles Williams, raised Dent from

infancy. As an adult, Dent visited them at their home near Martin Luther King

Boulevard in Houston, but he did not have a key to the residence. At the time of

the incident, Odessa was 83 years old and Charles was 76 years old.

      In February 2011, in the middle of the night, Dent came to the home and

demanded money from Odessa. Dent followed her to her bedroom and waited as

she reached under her pillow for her coin purse, which contained about seven

dollars in change. Odessa did not want to count her money in front of Dent, so she

tried to slip by him to go into another room. As she tried to pass, Dent struck her

with his hand. Odessa’s head hit the bedpost. She fell into the wall and then onto

                                          2
the floor. The open coin purse fell out of Odessa’s hand, and coins spilled out onto

the floor. Dent picked up the change and left. Odessa called the police because

she wanted to make sure Dent would stay out of the house for the night.

      The police arrived and interviewed Odessa and Charles about the incident.

They photographed the swelling on the left side of Odessa’s head and offered to

call an ambulance, but she refused medical treatment.

                                    Discussion

I.    Strickland Claim

      Dent contends that his trial counsel failed to represent him effectively

because he behaved rudely in front of the jury during voir dire and because he had

received substantial negative publicity during his campaign for district attorney.

Dent also complains that trial counsel’s hearing impairment prevented him from

providing effective assistance and that counsel’s deficient performance opened the

door to a number of Dent’s prior extraneous offenses. Finally, Dent complains that

his second-chair trial counsel failed to provide effective assistance during the

punishment phase of the trial by failing to raise Dent’s mental illness as a

mitigating factor.

      To prevail on an ineffective-assistance-of-counsel claim, the defendant must

show that (1) his counsel’s performance was deficient and (2) a reasonable

probability exists that the result of the proceeding would have been different.

                                         3
Strickland v. Washington, 466 U.S. 668, 687, 104 S. Ct. 2052, 2065 (1984); see

also Andrews v. State, 159 S.W.3d 98, 101–02 (Tex. Crim. App. 2005).                 A

defendant has the burden to establish both prongs by a preponderance of the

evidence; failure to make either showing defeats his ineffectiveness claim.

Mitchell v. State, 68 S.W.3d 640, 642 (Tex. Crim. App. 2002) (en banc). We apply

a strong presumption that trial counsel was competent. Thompson v. State, 9
S.W.3d 808, 813 (Tex. Crim. App. 1999). We also presume trial counsel’s actions

were reasonably professional and motivated by sound trial strategy. Jackson v.

State, 877 S.W.2d 768, 771 (Tex. Crim. App. 1994); Johnson v. State, 176 S.W.3d
74, 78 (Tex. App.—Houston [1st Dist.] 2004, pet. ref’d).

      The record must firmly support a claim of ineffective assistance. Thompson,
9 S.W.3d at 813. Where the record does not offer an explanation for counsel’s

actions, we presume that counsel exercised reasonable professional judgment in

making all significant decisions. Jackson, 877 S.W.2d at 771; Broussard v. State,

68 S.W.3d 197, 199 (Tex. App.—Houston [1st Dist.] 2002, pet. ref’d) (en banc).

      “Direct appeal is usually an inadequate vehicle for raising such a claim

because the record is generally undeveloped.” Goodspeed v. State, 187 S.W.3d
390, 392 (Tex. Crim. App. 2005). Dent raised his Strickland claims in a motion

for new trial, but neither of his trial attorneys testified to explain their challenged

conduct. When the record does not reflect counsel’s reasons for the challenged

                                          4
conduct, an appellate court will assume a strategic motivation if any can possibly

be imagined, and it will not conclude that the challenged conduct constituted

deficient performance unless the conduct was so outrageous that no competent

attorney would have engaged in it. Garcia, 57 S.W.3d at 440.

      Trial counsel’s behavior during voir dire

      Dent complains that trial counsel prejudiced the jury against him by

disobeying the court’s directions and requesting a break during voir dire. The

reporter’s record shows the following exchange:

      Court:    Mr. Oliver, on behalf of the defendant. Are you ready to
                go forward?
      Counsel:  On behalf of the defendant, I request a 10-minute break,
                Your Honor.
      Court:    Counsel, I said I wasn’t going—
      Oliver:   Can we take a vote?
      Court:    And I said don’t embarrass me by asking. So, no break.
                Let’s go forward.
      Counsel:  Would anyone join me in my request for a break for a 10-
                minute break?
                                          ...
      Court:    The break will be an hour because I have another court to
                be in. So, if we take a break for an hour—
      Venire member: No.
      Court:    All right. Let’s begin, counsel.
      Counsel:  All right
                                      ...
      Counsel:  Right. Yes. I was going to say good morning, but good
                afternoon, ladies and gentlemen. Can we stand up and
                maybe stretch. Okay. There you go.

                                        5
      Court:       I’m going to another court, Counselor. We will take an
                   hour break. Everybody can go to lunch.

Out of the jury’s presence, the trial court admonished defense counsel for

“disrupt[ing] the orderly proceedings of [the c]ourt.”

      When voir dire resumed, trial counsel promptly apologized and asked the

panel whether his behavior prejudiced them against the defense. Some panel

members expressed the opinion that defense counsel had acted extremely rudely to

the court. The trial court asked the panel members to raise their hands if they

would be prejudiced against Dent due to his counsel’s behavior. Most of the sixty-

five panel members responded that their opinion of trial counsel’s conduct had not

prejudiced them against Dent, expressing that they would still be able to sit as fair

and impartial jurors in the case. Twelve panel members responded that they could

not be fair to Dent due to defense counsel’s conduct.

      When it came to selecting the jury, Dent’s counsel and the State agreed on

all challenges for cause except defense counsel’s challenge to panel member 21,

who said that defense counsel’s conduct angered her but that she could still be fair

to Dent. Each side received and exercised ten peremptory strikes, and panel

member 21 was not seated on the jury.

      Dent compares his situation to that addressed in Miller v. State, 728 S.W.2d
133 (Tex. App.—Houston [14th Dist.] 1987, pet. ref’d). In Miller, our sister court

held that trial counsel’s offensive and abusive behavior throughout trial rendered

                                          6
his representation ineffective. Id. at 134. Unlike counsel in Miller, though, trial

counsel’s misbehavior in this case was directed at the trial court, not the panel or

his client. Counsel’s misbehavior was brief, he apologized to the panel for it, and

the trial court and the State worked with defense counsel to ensure that any panel

member who expressed prejudice as a result of it was not seated on the jury. Dent

does not identify any panel member who expressed an inability to consider the

charges against Dent fairly because of counsel’s behavior during voir dire and was,

nevertheless, seated on the jury. We hold that the record does not support Dent’s

burden to show that a reasonable probability exists that the result of the proceeding

would have been different. See Strickland, 466 U.S. at 687, 104 S. Ct. at 2064;

Andrews, 159 S.W.3d at 101–02.

      Negative publicity connected with trial counsel’s run for public office

      Dent claims that negative publicity about trial counsel’s bid for public office

rendered his assistance ineffective. Dent, whose trial took place shortly before

Election Day, points specifically to a community newspaper article that appeared

the day of jury selection and contends that its harsh criticism of trial counsel

influenced the jury against him.

      The trial court instructed jury during voir dire not to read or listen to any

story in the media about the case or the defendant. The next day, the trial court

supplemented its prior instruction, admonishing jurors not to read or listen to


                                         7
anything in the media about the lawyers in the case. At the end of each day of

trial, the trial court reminded jurors “not to read or listen to anything about the case

or about the lawyers. So don’t read anything about the attorneys, as well; or if

there is anything on the news about the attorneys, please turn that off.”

      Nothing in the record shows that any juror disobeyed the court’s instructions

and heard or read negative publicity concerning Oliver. “We will ‘presume[] that

jurors, conscious of the gravity of their tasks, attend closely the particular language

of the trial court’s instructions in criminal cases and strive to understand, make

sense of, and follow the instructions given them.’” DeBlanc v. State, 799 S.W.2d
701, 711 (Tex. Crim. App. 1990) (quoting Francis v. Franklin, 471 U.S. 307, 324

n.9, 105 S. Ct. 1965, 1976 n.9 (1985)). The record on direct appeal does not

demonstrate that trial counsel’s run for public office rendered him ineffective in

representing Dent.

      Counsel’s hearing impairment

      Dent further complains that trial counsel’s hearing impairment made him

unable to follow the proceedings, thereby making his representation inadequate.

Dent likens his situation to that of the defendant in State v. Gill, 967 S.W.2d 540

(Tex. App.—Austin 1998, pet. ref’d). In Gill, the Austin court of appeals affirmed

the trial court’s order granting the defendant’s motion for new trial, holding that

counsel’s ongoing health problems, including hearing loss, rendered him unable to

                                           8
effectively represent Gill. We find Gill inapposite. The record in that case showed

that, in addition to hearing loss, counsel had numerous serious problems such as

senility, cerebral atrophy, continuous alcohol abuse, severe heart problems, and

reduced vision, and he had recently been released from the hospital. Id. at 543 &

n.2. Counsel made a number of significant legal errors during the proceeding that

apparently resulted from his disabilities. See id. at 542–43. The record in this

case, however, does not show that defense counsel’s actions at trial were “so

outrageous that no reasonable competent trial attorney would have done likewise.”

See Mata v. State, 226 S.W.3d 425, 433 (Tex. Crim. App. 2007). Trial counsel and

the court in this case were proactive in resolving any problems arising from

counsel’s hearing impairment. Co-counsel assisted in pointing out when trial

counsel was having trouble hearing, and the trial court gave co-counsel

opportunities to relay the court’s communications to trial counsel. Instead of

holding whispered bench conferences, which trial counsel had difficulty hearing,

the trial court excused the jury from the courtroom when lengthy issues arose so

that discussions could take place at a normal speaking volume. In one instance, the

court stated on the record that “one of the things I watch for is whether or not

anyone in the courtroom is having trouble hearing, and I have not noticed Mr.

Oliver having any trouble hearing the witness.” The record does not support




                                        9
Dent’s claim that trial counsel’s hearing impairment rendered his assistance

inadequate under Strickland.

      Admission of extraneous offenses

      Dent asserts that trial counsel opened the door to a number of Dent’s prior

extraneous offenses involving his assaultive and threatening conduct toward his

great-grandparents. The record does not bear out this assertion. It shows that

Odessa, who was reluctant to testify against Dent, denied that Dent hit her during

the incident and denied or minimized past incidents of abuse. The record reflects

that Odessa’s trial testimony led to the trial court’s ruling permitting the State to go

into the extraneous offenses. As rebuttal to Odessa’s denial of the incident, the

State proffered evidence of Dent’s numerous, similar prior offenses against Odessa

and Charles. In seeking admission of this evidence, the State argued that the prior

offenses were relevant to Dent’s motive and intent, and that his conduct was not

the result of a mistake.

      The trial court ruled that two of the prior offenses involving Dent’s assault

of his great-grandmother were “[a]dmitted to extent they show mal intent toward

Mrs. Williams; but “if she starts denying these things on the witness stand,

extraneouses, especially where there is a conviction and he pled guilty or no

contest, . . . may well come in to show his intent.” Odessa denied that Dent hit her

in the prior assaultive offenses. In allowing the State to introduce evidence of the

                                          10
remaining offenses before the jury, the trial court explained that it considered other

testimony in addition to Odessa’s denials:

      And just so the record is clear, one of the things I’m considering is
      that she said she thinks he has changed; and that opens the door to
      while after this, after he did X, he didn’t change, did he? And after he
      did Y, he didn’t change, did he?”
      So, I think the record is pretty clear the State’s entitled to go into all of
      those offenses except the one I have already admonished you about.
      So, the Defense objection is overruled.

The defense’s cross-examination of Odessa focused on the evidence of the offenses

introduced by the State; it did not open the door to additional evidence of prior bad

acts. Consequently, the record does not support Dent’s claim that trial counsel

rendered ineffective assistance on this ground.

      Co-counsel’s conduct during the punishment phase

      Dent complains that co-counsel rendered ineffective assistance during the

punishment phase in two respects. First, Dent contends that co-counsel failed to

investigate and develop evidence of Dent’s mental illness as a mitigating factor

during punishment. At the hearing on the motion for new trial, Dent’s new counsel

introduced state records showing that Dent had been diagnosed with psychosis and

bipolar disorder, and that he previously attempted to commit suicide.

      In considering whether trial counsel conducted an adequate investigation for

potential mitigating evidence, we focus on whether the investigation supporting

counsel’s decision not to introduce evidence of Dent’s mental health problems as

                                           11
mitigation evidence was reasonable. See Freeman v. State, 167 S.W.3d 114, 117

(Tex. App.—Waco 2005, no pet.) (quoting Wiggins v. Smith, 539 U.S. 510, 523,

123 S. Ct. 2527, 2536 (2003)). Counsel’s representation is ineffective if counsel

failed to adequately investigate the issue. Wiggins, 539 U.S. at 521, 123 S. Ct. at

2535; see also Freeman, 167 S.W.3d at 117.

      The record shows that defense counsel was aware that Dent had mental

health problems. It also shows that Dent was a multiple substance abuser and,

while his mental illness was readily controlled by medications, Dent did not

comply with his medication regimen. In considering the issue during the hearing

on Dent’s motion for new trial, the trial court observed that “the big dispute is, is it

the mental illness that causes the problems, or is it the poly-substance abuse?” The

record shows that Dent’s assaults and threats against his great-grandparents

occurred over a span of a decade. Dent had been arrested thirty times and referred

to detox twenty-five of those times. Odessa’s testimony indicated that she believed

Dent was on drugs when he became violent toward her, and he demanded money

so that he could pay for drugs. These circumstances are not like those in the cases

relied on by Dent. See Wiggins, 539 U.S. at 522, 123 S. Ct. at 2536 (counsel

conducted inadequate investigation of defendant’s background where evidence in

habeas corpus record showed investigation would have revealed that defendant had

limited intellectual capacity and, as a child, suffered from severe physical and

                                          12
sexual abuse at hands of his mother, a chronic alcoholic, and while in care of a

series of foster parents); see also Freeman, 167 S.W.3d at 119–21 (counsel

conducted inadequate investigation where evidence on motion for new trial

showed that defendant had been hospitalized for psychotic episodes and received

treatment shortly before offense, expert opined that condition showed the potential

for insanity diagnosis and defense, and trial counsel’s testimony showed that

defendant’s mental health issues did not play a significant role in trial strategy).

The record in this case is silent about trial counsel’s reasons for not presenting

evidence of Dent’s mental health history, and “we will not conclude the challenged

conduct constituted deficient performance unless the conduct was so outrageous

that no competent attorney would have engaged in it.” Garcia, 57 S.W.3d at 440.

The record supports the presumption that co-counsel made a tactical decision not

to raise Dent’s mental illness as a mitigating factor because it would open the door

to evidence that he abused drugs and was violent while on drugs.

      Dent also contends that co-counsel’s closing argument at punishment

amounted to ineffective assistance. The challenged portion reads as follows:

      Today you’re the Government. The buck stops here. You decide
      what happens. What’s the worst thing that can happen? You can let
      Jonnie out of jail. He can go home and do violence to his great
      grandparents. That’s the worst thing that could happen. That’s the
      thing that the Government, you, doesn’t want to let happen.




                                        13
The State waived the right to open and reserved the right to close. That decision

meant that defense counsel had to anticipate the State’s arguments to make an

effective closing argument, and these statements, when read in context, reflect that

effort. Co-counsel recited the State’s position, but then asked the jury to consider

that the State had gone against Dent’s grandparent’s wishes in prosecuting the case

and to respect the Williamses’ trust and love for Dent by “[s]entenc[ing] him to the

minimum time that you possibly can in good conscience.” Viewed in context, co-

counsel’s punishment-phase closing argument reveals a reasonable trial strategy;

thus, Dent fails to show that counsel’s performance was deficient.

II.   Failure to Strike Venire Panel

      Dent complains that the jury panel was irreparably tainted after it witnessed

defense counsel’s behavior during voir dire and that as a result, the trial court erred

in refusing to strike the panel. As the functional equivalent of a motion for

mistrial, we review the trial court’s ruling on a request to strike the jury panel for

an abuse of discretion. See Webb v. State, 232 S.W.3d 109, 112 (Tex. Crim. App.

2007); see also Austin v. State, 222 S.W.3d 801, 815 (Tex. App.—Houston [14th

Dist.] 2007, pet. ref’d). The trial court made a considered decision during voir dire

and determined that, though the numbers were close, enough panel members who

stated that they would not be biased against Dent as a result of counsel’s behavior

remained to seat a jury.     Our review of the record in the context of Dent’s

                                          14
Strickland claim showed no evidence that the trial court seated any panel member

who expressed the opinion that trial counsel’s brief outburst affected their ability to

consider Dent’s claim. Under the circumstances, we hold that the trial court did

not abuse its discretion in refusing to strike the panel.

III.   Assessment of Costs

       Dent contends that the $334 award of court costs recited in the judgment is

not supported by sufficient evidence. The district clerk must keep a record of each

fee or item of cost charged for a service rendered in a criminal action or

proceeding. TEX. CODE CRIM. PROC. ANN. art. 103.009(a)(1) (West 2006). If a

criminal action is appealed, an officer of the court must certify and sign a bill of

costs and send it to the court to which the action is appealed. TEX. CODE CRIM.

PROC. ANN. art. 103.006 (West 2006). In this case, the clerk’s record contains a

bill of costs.

       Because it received the bill of costs after it signed an initial judgment

assessing $279 in court costs, the trial court entered a judgment nunc pro tunc to

correct the assessment to the $334 reflected in the bill of costs. The trial court may

correct clerical, but not judicial, omissions or errors in a judgment after the trial

court loses its plenary jurisdiction through a judgment nunc pro tunc. State v.

Bates, 889 S.W.2d 306, 309 (Tex. Crim. App. 1994). The complete appellate

record in this case was filed in this court on March 7, 2013—after the nunc pro

                                           15
tunc judgment was signed on February 14, 2013. Accordingly, the trial court had

jurisdiction to sign the nunc pro tunc judgment. See TEX. R. APP. P. 25.2(g);

Meineke v. State, 171 S.W.3d 551, 558 (Tex. App.—Houston [14th Dist.] 2005,

pet. ref’d) (trial court lacks jurisdiction to enter a judgment nunc pro tunc after the

appellate record for the case is filed); see also Green v. State, 906 S.W.2d 937, 939

(Tex. Crim. App. 1995) (interpreting former appellate rule 40(b)(2), predecessor to

current rule 25.2).

      Citing Jelks v. State, 397 S.W.3d 759 (Tex. App.—Houston [14th Dist.]

2013, pet. filed), Dent contends that the bill of cost assessment is invalid because it

lacks the required signature. Dent acknowledges that, unlike the bill in Jelks, the

one in his case contains a signature, but he complains that the signature has no

effect because it postdates the date of filing. Jelks examined the language in article

103.001 of the Texas Code of Criminal Procedure, which provides:

      A cost is not payable by the person charged with the cost until a
      written bill is produced or is ready to be produced, containing the
      items of cost, signed by the officer who charged the cost or the officer
      who is entitled to receive payment for the cost.

TEX. CODE CRIM. PROC. ANN. art 103.001. The signature of a Harris County

deputy district clerk dated February 2, 2013 appears on the last page of the cost bill

assessment. The trial court entered the judgment nunc pro tunc on February 4,

2013. The cost bill assessment, containing the deputy clerk’s signature, complied

with article 103.001 before the trial court entered the judgment nunc pro tunc. We

                                          16
hold that the judgment nunc pro tunc validly charges Dent with the costs reflected

on the signed cost bill assessment.

       We therefore proceed to consider whether sufficient evidence supports the

assessment of $334 in costs, reviewing the record in the light most favorable to the

award in measuring the sufficiency of the evidence to support an assessment of

costs. See Mayer v. State, 309 S.W.3d 552, 557 (Tex. Crim. App. 2010).

       A defendant convicted of a felony offense must pay certain statutorily

mandated costs and fees, which vary depending on the type of offense, the

underlying facts, and procedural history of the case. See Owen v. State, 352
S.W.3d 542, 546 n.5 (Tex. App.—Amarillo 2011, no pet.) (listing Texas statutes

requiring convicted persons to pay costs and fees). The record shows that a jury

convicted Dent of a felony in district court, supporting each of the following costs

listed in the bill of costs:

   • $50 “serving capias” (TEX. CODE CRIM. PROC. ANN. art. 102.011(a)(2) (West
     Supp. 2013) (“A defendant convicted of a felony or a misdemeanor shall pay
     the following fees for services performed in the case by a peace officer . . .
     $50 for executing or processing an issued arrest warrant, capias, or capias
     pro fine. . . .”));
   • $40 “summoning 08 witness/mileage” (TEX. CODE CRIM. PROC. ANN. art.
     102.011(a)(3) (West Supp. 2013) (“A defendant convicted of a felony or a
     misdemeanor shall pay . . . $5 for summoning a witness.”));
   • $5 “jury fee” (TEX. CODE CRIM. PROC. ANN. art. 102.011(a)(7) (West Supp.
     2013) (“A defendant convicted of a felony or a misdemeanor shall pay . . .
     $5 for [services of peace officers in] summoning a jury”));


                                        17
• $5 “commitment” and $5 “release” (TEX. CODE CRIM. PROC. ANN. art.
  102.011(a)(6) (West Supp. 2013) (“A defendant convicted of a felony or a
  misdemeanor shall pay the $5 for [services performed by peace officers in
  connection with] commitment or release . . . .”));
• $40 “clerk’s fee” (TEX. CODE CRIM. PROC. ANN. art. 102.005(a) (West 2006)
  ("A defendant convicted of an offense in . . . a district court shall pay for the
  services of the clerk of the court a fee of $40.”));
• $20 “jury fee” (TEX. CODE CRIM. PROC. ANN. art. 102.004(a) (West 2006)
  (“A defendant convicted by a jury in a . . . district court shall pay jury fee of
  $20.”));
• $5 “security fee” (TEX. CODE CRIM. PROC. ANN art. 102.017(a) (West Supp.
  2013) (“A defendant convicted of a felony offense in a district court shall
  pay a $5 security fee as a cost of court.”));
• $133 “consolidated court cost” (TEX. LOC. GOV’T CODE ANN. § 133.102(a)
  (West Supp. 2013) (“A person convicted of an offense shall pay as a court
  cost, in addition to all other costs . . . $133 on conviction of a felony. . . .”));
• $4 “jury reimbursement fee” (TEX. CODE CRIM. PROC. ANN. art. 102.0045(a)
  (West Supp. 2013) (“A person convicted of any offense, other than an
  offense relating to a pedestrian or the parking of a motor vehicle, shall pay
  as a court cost, in addition to all other costs, a fee of $4 to be used to
  reimburse counties for the cost of juror services as provided by Section
  61.0015, Government Code.”));
• $25 “DC records preservation” (TEX. CODE CRIM. PROC. ANN. art.
  102.005(f) (West 2006) (“A defendant convicted of an offense in . . . a
  district court shall pay a fee of $25 for records management and preservation
  services performed by the county as required by Chapter 203, Local
  Government Code.”));
• $2 “support of indigent defense” (TEX. LOC. GOV’T CODE ANN. § 133.107(a)
  (West Supp. 2013) (“A person convicted of any offense, other than an
  offense relating to a pedestrian or the parking of a motor vehicle, shall pay
  as a court cost, in addition to other costs, a fee of $2 to be used to fund
  indigent defense representation through the fair defense account established
  under Section 79.031, Government Code.”));
• $6 “support of judiciary fee” (TEX. LOC. GOV’T CODE ANN. § 133.105(a)
  (West 2008) (“A person convicted of any offense, other than an offense

                                        18
     relating to a pedestrian or the parking of a motor vehicle, shall pay as a court
     cost, in addition to all other costs, a fee of $6 to be used for court-related
     purposes for the support of the judiciary.”)); and
   • $4 “court technology fund” (TEX. CODE CRIM. PROC. ANN. art. 102.0169(a)
     (West Supp. 2013) (“A defendant convicted of a criminal offense in a . . .
     district court shall pay a $4 . . . district court technology fee as a cost of
     court.”)).

The fine and costs listed in the cost bill assessment total $344, ten dollars more

than the amount assessed in the judgment nunc pro tunc. Because the record

supports assessment of $344, and the bill recites $344 as the “total amount owed,”

we modify the judgment to correct the trial court’s clerical error and assess $344 as

the total amount of costs that Dent owes.

                                    Conclusion

      We hold that Dent has not satisfied his Strickland burden; the trial court did

not abuse its discretion in refusing to strike the jury panel; and sufficient evidence

supports the assessment of $344 in costs. We therefore modify the judgment to

assess $344 in costs and affirm the judgment as modified.




                                                Jane Bland
                                                Justice

Panel consists of Chief Justice Radack and Justices Bland and Huddle.

Do not publish. TEX. R. APP. P. 47.2(b).


                                           19